             Case 6:19-cv-00046-CCL Document 11 Filed 10/18/19 Page 1 of 5



Chandler P. Thompson
AKERMAN LLP
170 South Main Street, Suite 725
Salt Lake City, Utah 84101
Telephone: (801) 907-6900
Facsimile: (801) 355-0294
Email: chandler.thompson@akerman.com

Taylor T. Haywood
AKERMAN LLP
1900 Sixteenth Street, Suite 1700
Denver, Colorado 80202
Telephone: (303) 260-7712
Facsimile: (303) 260-7714
Email: taylor.haywood@akerman.com

Attorneys for defendant Nationstar Mortgage
LLC d/b/a Mr. Cooper

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

DENNIS MCALPIN and CARRIE                        Case No: 6:19-cv-00046-CCL
MCALPIN,

                 Plaintiffs,                          STATEMENT OF
                                                    STIPULATED FACTS
v.

NATIONSTAR MORTGAGE LLC
d/b/a MR. COOPER; and JOHN DOES
1-10,

                 Defendants.

         Pursuant to Local Rule 16.2(b)(3) and this court's July 22, 2019 order, Doc.

No. 7, plaintiffs Dennis and Carrie McAlpin and defendant Nationstar Mortgage

                                           1
50487142;1
              Case 6:19-cv-00046-CCL Document 11 Filed 10/18/19 Page 2 of 5



LLC d/b/a Mr. Cooper submit this statement of stipulated facts to which the

McAlpins and Nationstar agree:

         1.       The McAlpins obtained a $168,265 mortgage loan from First

Community Bank in 2015 (the loan).

         2.       The McAlpins secured the loan with a deed of trust on their property

located at 105 E. Dudley Street, East Helena, Montana 59635, dated May 28, 2015

and recorded in the Lewis & Clark County real property records on May 28, 2015,

as Instrument No. 3273262.

         3.       First Community Bank transferred servicing of the loan to Envoy

Mortgage, Ltd. effective August 1, 2015.

         4.       Envoy Mortgage, Ltd. transferred servicing of the loan to Envoy

Mortgage Ltd. c/o LoanCare, LLC effective January 3, 2018.

         5.       Envoy Mortgage, Ltd. c/o LoanCare, LLC transferred servicing of the

loan to Nationstar effective October 2, 2018.

         6.       The deed of trust was assigned to Nationstar via an assignment of deed

of trust dated January 22, 2019 and recorded in the Lewis & Clark County real

property records on January 29, 2019, as Instrument No. 3333018.

         7.       Nationstar appointed First American Title Company of Montana, Inc.

(FATCO) as successor trustee under the deed of trust via an appointment of

substitute trustee dated February 7, 2019 and recorded in the Lewis & Clark County


                                              2
50487142;1
              Case 6:19-cv-00046-CCL Document 11 Filed 10/18/19 Page 3 of 5



real property records on February 11, 2019, as Instrument No. 3333422.

         8.       FATCO recorded a notice of trustee's sale setting a foreclosure sale of

the property for July 11, 2019 in the Lewis & Clark County real property records on

February 13, 2019, as Instrument No. 3333525.

         9.       FATCO, at Nationstar's direction, cancelled the notice of trustee's sale

via a cancellation recorded in the Lewis & Clark County real property records on

July 3, 2019, as Instrument No. 3339050.

         10.      Nationstar sent a letter to the McAlpins denying their loan modification

request on August 7, 2019.




                                              3
50487142;1
             Case 6:19-cv-00046-CCL Document 11 Filed 10/18/19 Page 4 of 5




 This the 18th day of October, 2019.          This the 18th day of October, 2019.

  /s/ Robert Farris-Olsen                      /s/ Taylor T. Haywood
 Robert Farris-Olsen                          Chandler P. Thompson
 MORRISON, SHERWOOD, WILSON                   AKERMAN LLP
 & DEOLA                                      170 South Main Street, Suite 725
 P.O. Box 557                                 Salt Lake City, Utah 84101
 401 N. Last Chance Gulch                     Telephone: (801) 907-6900
 Helena, Montana 59624                        Facsimile: (801) 355-0294
 Telephone: (406) 442-3261                    Email:
 Facsimile: (406) 443-7294                    chandler.thompson@akerman.com
 Email: rfolsen@mswdlaw.com
                                           Taylor T. Haywood
 Attorney for plaintiffs Dennis and Carrie AKERMAN LLP
 McAlpin                                   1900 Sixteenth Street, Suite 1700
                                           Denver, Colorado 80202
                                           Telephone: (303) 260-7712
                                           Facsimile: (303) 260-7714
                                           Email: taylor.haywood@akerman.com

                                              Attorneys for defendant Nationstar
                                              Mortgage LLC d/b/a Mr. Cooper




                                          4
50487142;1
             Case 6:19-cv-00046-CCL Document 11 Filed 10/18/19 Page 5 of 5



                            CERTIFICATE OF SERVICE

         I certify on the 18th day of October, 2019, a true and correct copy of the

foregoing STATEMENT OF STIPULATED FACTS was served via CM/ECF on

the following:

Robert Farris-Olsen
MORRISON, SHERWOOD, WILSON & DEOLA PLLP
P.O. Box 557
401 N. Last Chance Gulch
Helena, Montana 59624

Attorneys for plaintiffs Dennis and
Carrie McAlpin


                                        /s/ Taylor T. Haywood
                                        Taylor T. Haywood




                                          5
50487142;1
